                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HOLLAND AMERICA LINE, N.V. d/b/a                   CASE NO. C17-1726-JCC
      HOLLAND AMERICA LINE, N.V., L.L.C., et
10    al.,                                               MINUTE ORDER
11
                            Plaintiffs,
12           v.

13    ORIENT DENIZCILIK TURIZM SANAYI VE
      TICARET, A.S., d/b/a SEA SONG TOURS, et
14    al.,
15
                            Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion to extend the
20
     deadline for Plaintiffs to file supplemental briefing (Dkt. No. 52). The motion is GRANTED.
21
     Plaintiffs’ briefing is due on December 12, 2018.
22
            DATED this 11th day of December 2018.
23
                                                          William M. McCool
24                                                        Clerk of Court

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
